DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-44 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious the claimed combination of subject matter of a system and method comprising a multi-frequency ultrasound probe configured to emit and receive ultrasound waves into and from a head of the subject to produce a signal of intracranial pulsations in a horizontal and vertical spatial dimension; an instrument configured to non-invasively apply a pressure to a neck of the subject to effectuate a partial occlusion of an internal jugular vein, the instrument including a second ultrasound probe configured to produce a second signal for imaging the internal jugular vein, the instrument including a pressure applying component having at least one surface configured to contact the neck and including a manometer; and a computer system configured to receive the signal and an output of the start time of the partial occlusion of the internal jugular vein of the subject, the computer system configured to derive from the signal of intracranial brain tissue pulsations an intracranial brain tissue pulsation waveform based on at least three-dimensional pulsatility of the intracranial brain tissue, and to determine a length of time from the start time to a subsequent time at which the waveform is compressed so as to exhibit a predefined decline in variability of at least 10%, the computer system also configured to receive the second signal and to derive from the second signal images of the internal jugular vein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see 11-13, filed 06/16/2021, with respect to claims 1-44 have been fully considered and are persuasive.  The rejection of claims 1-44 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER LUONG whose telephone number is (571)270-1609.  The examiner can normally be reached on M-F 10-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER LUONG/Primary Examiner, Art Unit 3793